Title: James Madison to William Hilliard, December 1827
From: Madison, James
To: Hilliard, William


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                [ca. 1827]
                            
                        
                        
                        It being represented to the Executive Comme. of the Board of Visitors of the University that there are delays in
                            furnishing the Periodicals, ordered by the late Rector, very inconvenient to the Faculty, we give this intimation of
                            it, in the hope it will produce a due punctuality in this respect. It cannot be necessary to remark, that regular supplies of
                            books for the University especially Periodicals & text books are objects of an indispensable nature. With friendly
                            respects
                        
                        
                        
                            
                                J.M.
                            
                        (to be signed?) John H. Cocke
                    